
	

114 S3520 IS: Trafficking In Persons Report Integrity Act
U.S. Senate
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3520
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2016
			Mr. Menendez (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To amend the Trafficking Victims Protection Act of 2000 to clarify report dates, modify the
			 criteria for determinations of whether countries are meeting the minimum
			 standards for elimination of trafficking, and highlight the importance of
			 concrete actions by countries to
			 eliminate trafficking, and for
			 other purposes.
	
	
		1.Short title
 (a)Short titleThis Act may be cited as the Trafficking In Persons Report Integrity Act.
 2.DefinitionsSection 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102) is amended— (1)by redesignating paragraphs (5) through (15) as paragraphs (7) through (17), respectively;
 (2)by inserting after paragraph (4) the following:  (5)Concrete actionsThe term concrete actions means any of the following actions that demonstrably improve the condition of a substantial number of victims of human trafficking and persons vulnerable to human trafficking:
 (A)Enforcement actions taken. (B)Investigations actively underway.
 (C)Prosecutions conducted. (D)Convictions attained.
 (E)Training provided. (F)Programs and partnerships actively underway.
 (G)Victim services offered, including immigration services and restitution. (H)The amount of money the government in question has committed to the actions described in subparagraphs (A) through (G).
 (I)An assessment of the impact of such actions on the prevalence of human trafficking in the country. (6)Credible evidenceThe term credible evidence means information relied upon by the Department of State to make determinations relating to the provisions set forth in this division, including—
 (A)reports by the Department of State; (B)reports of other Federal agencies, including the Department of Labor’s List of Goods Produced by Child Labor or Forced Labor;
 (C)documentation provided by a foreign country, including copies of relevant laws, regulations, policies adopted or modified, enforcement actions taken and judicial proceedings, training conducted, consultations conducted, programs and partnerships launched, and services provided;
 (D)materials developed by civil society organizations; (E)information from survivors of human trafficking, vulnerable persons, and whistleblowers;
 (F)all relevant media and academic reports that, in light of reason and common sense, are worthy of belief; and
 (G)information developed by multilateral institutions.; and (3)in paragraph (10), as redesignated—
 (A)in the paragraph heading, by striking nontrade-related and inserting non-anti-human trafficking related; (B)in the matter preceding subparagraph (A), by striking nontrade-related and inserting non-anti-human trafficking related; and
 (C)in subparagraph (A)(ix), by striking trade-related and inserting anti-human trafficking-related. 3.Minimum standards for the elimination of traffickingSection 108(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106(b)) is amended—
 (1)in paragraph (1)— (A)by inserting and without bias after vigorously;
 (B)by striking if the government and inserting the following: “if—  (A)the government;
 (C)by striking such acts and the Secretary and inserting the following: “such acts;  (B)the Secretary; and
 (D)by striking such data. and inserting the following: “such data; and  (C)the Secretary has submitted copies of such data and a description of such good faith efforts to collect such data to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.; and
 (2)in paragraph (7)— (A)by inserting and without bias after vigorously;
 (B)by inserting or enable after condone; (C)by striking if the government and inserting the following: “if—
					
 (A)the government; (D)by striking such acts and the Secretary and inserting the following: “such acts;
					
 (B)the Secretary; and (E)by striking such data. and inserting the following: “such data; and
					
 (C)the Secretary has submitted copies of such data and a description of such good faith efforts to collect such data to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.; and
 (3)by adding at the end the following:
				
 (13)Whether the government of the country— (A)sponsors or otherwise facilitates forced labor; or
 (B)has policies that provide incentives for or otherwise support the participation in or facilitation of forced labor by officials at any level of government..
			4.Actions against governments failing to meet minimum standards
 (a)In generalSection 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107) is amended— (1)in subsection (a), by striking nontrade-related and inserting non-anti-human trafficking related; and
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)by striking The report should and inserting The report shall cover efforts and activities taking place during the period between April 1 of the year preceding the report and March 31 of the year in which the report is made, and should;
 (ii)in subparagraph (A), by inserting based only on concrete actions taken by the country during the reporting year after such standards; (iii)in subparagraph (B) by inserting based only on concrete actions taken by the country during the reporting year (excluding any commitments by the country to take additional future steps over the next year) after compliance;
 (iv)in subparagraph (C), by striking compliance; and inserting the following:  compliance, including all countries in which—
 (i)central government officials participate in or facilitate forced labor; and (ii)the central government maintains policies that provide incentives for or otherwise support the participation in or facilitation of force labor by officials at any level of government;;
 (v)in subparagraph (F), by striking and at the end; (vi)in subparagraph (G), by striking the period at the end and inserting ; and; and
 (vii)by adding at the end the following:  (H)for each country included in a different list than the country had been placed in the previous annual report, a detailed explanation of how the concrete actions (or lack of such actions) undertaken by the country during the previous reporting period contributed to such change, including a clear linkage between such actions and the minimum standards enumerated in section 108.;
 (B)in paragraph (2)— (i)in subparagraph (A)(iii)—
 (I)in subclause (I), by adding or at the end; (II)in subclause (II), by striking ; or and inserting a period; and
 (III)by striking subclause (III); (ii)in subparagraph (B), by striking the last annual report and inserting April 1 of the previous year;
 (iii)in subparagraph (D)— (I)in clause (i), by striking 2008, and all that follows and inserting—
								
 2008— (I)shall be included on the list of countries described in paragraph (1)(C); and
 (II)shall be required to meet the requirements specified in paragraph (1)(B) before the country may be removed from the list of countries described in paragraph (1)(C).;
 (II)in clause (ii)— (aa)by striking 2 years and inserting 1 year;
 (bb)in subclause (II), by striking and; (cc)in subclause (III), by striking the period at the end and inserting ; and; and
 (dd)by adding at the end the following:  (IV)the country has taken concrete actions to implement the principal recommendations of the most recent annual report on trafficking in persons with respect to that country.; and 
 (III)by adding at the end the following:  (iii)Written planThe Secretary of State shall endeavor to work with each country that receives a waiver under clause (ii) and with civil society organizations in each country to draft and implement a written plan described in such clause.; and
 (iv)in subparagraph (E), by striking shall provide and all that follows and inserting the following: “shall provide, on a publicly available website maintained by the Department of State—
							
 (i)a detailed description of the credible evidence supporting such determination; (ii)the written plan submitted by the country under subparagraph (D)(ii)(I); and
 (iii)supporting documentation providing credible evidence of— (I)each concrete action by the country to bring itself into compliance with the minimum standards for the elimination of trafficking, including copies of relevant laws or regulations adopted or modified; and
 (II)any actions taken by that country to enforce the minimum standards for the elimination of trafficking, as appropriate.;
 (C)in paragraph (3)— (i)in subparagraph (B), by striking and at the end;
 (ii)in subparagraph (C), by striking the period at the end and inserting a semicolon; and (iii)by adding at the end the following:
							
 (D)the extent to which the government of the country is devoting sufficient budgetary resources— (i)to investigate and prosecute acts of severe trafficking in persons;
 (ii)to convict and sentence persons responsible for such acts; and (iii)to obtain restitution for victims of human trafficking;
 (E)the extent to which the government of the country is devoting sufficient budgetary resources— (i)to protect and rehabilitate victims of trafficking in persons; and
 (ii)to prevent severe forms of trafficking in persons; (F)the extent to which the government of the country has consulted with domestic and international civil society organizations to improve the provision of services to victims of trafficking in persons; and
 (G)whether— (i)government officials participate in or facilitate forced labor and human trafficking; and
 (ii)the government maintains policies that provide incentives for or otherwise support the participation in or facilitation of forced labor and human trafficking by officials at any level of government.; and
 (D)by adding at the end the following:  (4)Special rule for changes in certain determinationsNot later than 90 days after the submission of each annual report under paragraph (1), the Secretary of State shall submit a detailed description of the credible evidence supporting a change in listing of a country, accompanied by copies of documents providing such evidence, as appropriate, to the appropriate congressional committees not later than 90 days after the submission of that report if—
 (A)a country is included on a list of countries described in paragraph (1)(C) in an annual report submitted in calendar year 2015 or in any calendar year thereafter; and
 (B)in the annual report submitted in the next calendar year, the country is listed on a list of countries described in paragraph (1)(B).
 (5)Written planThe Secretary of State shall endeavor to work with each country that has been listed pursuant to paragraph (1)(C) in the most recent annual report and civil society organizations to draft and implement the written plan described in paragraph (2)(D)(ii)..
 (b)Limitation of waiver authoritySection 110(d) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(d)) is amended— (1)in paragraph (1)—
 (A)in the paragraph heading, by striking nontrade-related and inserting non-anti-human trafficking related; (B)by striking subparagraph (B);
 (C)in subparagraph (A)— (i)in clause (i)—
 (I)by striking (i); and (II)by striking nontrade-related and inserting non-anti-human trafficking related; and
 (ii)by redesignating clause (ii) as subparagraph (B); and (D)in subparagraph (B), as redesignated, by striking nontrade-related and inserting non-anti-human trafficking related;
 (2)in paragraph (4)— (A)by striking nontrade-related and inserting non-anti-human trafficking related; and
 (B)by striking or the multilateral assistance described in paragraph (1)(B), or both,; and (3)in paragraph (5)(A)—
 (A)in clause (i)— (i)by striking nontrade-related and inserting non-anti-human trafficking related; and
 (ii)by adding or at the end; (B)by striking clause (ii); and
 (C)by redesignating clause (iii) as clause (ii). (c)Subsequent waiver authoritySection 110(f) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(f)) is amended by inserting and has submitted a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that describes in detail the credible evidence that the country has taken concrete actions to implement the principal recommendations of the most recent annual report on trafficking in persons with respect to that country and includes copies of relevant documents after government of a country.
			5.United States opposition to any action by certain international financial institutions that does
			 not require the recipient government to work to eliminate human
			 trafficking
			(a)Requirement
 The President shall instruct the United States Executive Director of each international financial institution—
 (1)to support the United States policy goal of advancing the cause of ending modern slavery and human trafficking, including by seeking to channel assistance toward countries other than countries whose governments—
 (A)do not fully comply with the minimum standards set forth in section 108(a) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106(a)); and
 (B)are not making significant efforts to comply with such standards; (2)to use the voice and vote of the United States to oppose any loan, project, agreement, memorandum, instrument, plan, or other program involving a country that is described in paragraph (1)(C) or (2)(A)(iii) of section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)) (commonly known as Tier 3 Countries and Tier 2 Watch List Countries, respectively) if the loan, project, agreement, memorandum, instrument, plan, or other program does not actively promote and work to achieve the minimum standards set forth in section 108(a) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106(a));
 (3)to encourage other nations to adopt policies that are consistent with subparagraph (B); and (4)to initiate discussions with the other executive directors of the respective international financial institution proposing that each such institution develop anti-human trafficking provisions in its project safeguards and procurement policies, taking into consideration the minimum standards set forth in section 108(a) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106(a)) and the Abolition of Forced Labour Convention, 1957, which was adopted by the International Labour Organisation in Geneva on June 25, 1957.
				(b)Reporting requirements
 (1)In generalNot later than July 1 of each year, the Secretary of the Treasury shall submit an annual report to the Chairman and Ranking Member of the Committee on Foreign Relations of the Senate and the Chairman and Ranking Member of the Committee on Foreign Affairs of the House of Representatives that describes all loans to Tier 3 Countries and Tier 2 Watch List Countries that were considered by the Board of Executive Directors of each international financial institution during the preceding 12-month reporting period.
 (2)ContentsEach report required under paragraph (1) shall— (A)include a list of all loans considered by the Board of Executive Directors of each international financial institution;
 (B)specify, with respect to each such loan— (i)the institution involved;
 (ii)the date of final action; (iii)the borrower;
 (iv)the amount; (v)the project or program;
 (vi)the vote of the United States Government; (vii)the reason for United States Government opposition, if any; and
 (viii)the final disposition of the loan; (C)indicate whether the United States has opposed any loan, financial assistance, or technical assistance to a country based upon the prevalence of human trafficking within such country;
 (D)indicate whether the United States has voted in favor of a loan, financial assistance, or technical assistance to a country with respect to which the United States had, in the preceding 2 years, opposed a loan, financial assistance, or technical assistance based upon a reduction of human trafficking within such country;
 (E)in cases in which the United States changed its voting position, regarding a loan, financial assistance, or technical assistance to a country, from opposition to support or from support to opposition based upon the response by the government of such country to human trafficking within such country—
 (i)indicate the policy considerations that were taken into account in the development of the United States voting position;
 (ii)indicate how the United States voted on all other loans, financial assistance, and technical assistance to such country during the preceding 2 years; and
 (iii)describe how the United States voting position relates to the overall United States Government policy on human trafficking in such country; and
 (F)describe the efforts of each international financial institution to implement anti-human trafficking provisions in its project safeguards and procurement policies.
 (c)Defined termIn this section, the term international financial institution includes— (1)the International Bank for Reconstruction and Development;
 (2)the European Bank for Reconstruction and Development; (3)the International Development Association;
 (4)the International Finance Corporation; (5)the Multilateral Investment Guarantee Agency;
 (6)the Inter-American Development Bank; (7)the Inter-American Investment Corporation;
 (8)the Asian Development Bank; (9)the African Development Bank; and
 (10)the African Development Fund.  